Citation Nr: 1544445	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  14-00 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee medial meniscal tear, status post medial meniscectomy with moderately advanced osteoarthritis and scar.

2.  Entitlement to a disability rating in excess of 10 percent for right knee instability.

3.  Entitlement to an initial compensable rating for right knee scar, status post medial meniscectomy.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.




ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to November 1962.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2013 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's right knee manifested in no worse than 80 degrees flexion and 5 degrees extension, including on repetition, with painful motion.

2.  The Veteran's right knee demonstrates moderate anterior and medial-lateral instability with symptoms of locking, popping, clicking, and giving out.

3.  The Veteran's right knee scar, status post medial meniscectomy, is not painful or unstable and measures less than six square inches in size.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for right knee medial meniscal tear, status post medial meniscectomy with moderately advanced osteoarthritis and scar, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2015).


2.  The criteria for a 20 percent disability rating for right knee instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).

3.  The criteria for a compensable disability rating for right knee scar, status post medial meniscectomy, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.119, Diagnostic Code 7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

With regards to the claim for an increased rating for right knee instability, a standard March 2012 letter satisfied the duty to notify provisions.

With regards to the other two increased rating claims, their appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA medical examinations in March 2013 and January 2015.  The examinations are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluations are fully informed, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Increased Ratings

A.  Disability Ratings, in General

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When all the evidence is assembled, a determination will be made on the claim.  Reasonable doubt will be resolved in favor of the Veteran.  If there is a preponderance of the evidence against the claim, the claim will be denied.  If the evidence supports the claim or is in relative equipoise, the Veteran will prevail.  38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


The Veteran seeks an increased evaluation of his service-connected knee and scar disabilities.

i.  Knee Disabilities

Disabilities of the knee are rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5256 through 5263.  

DCs 5260 and 5261 provide the rating criteria for limitation of knee motion.  38 C.F.R. § 4.71a.  Normal range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a Plate II.  

DC 5260 provides that limitation of knee flexion to 60 degrees is rated as noncompensable; limitation of knee flexion to 45 degrees is rated as 10 percent disabling.  Ratings above 10 percent are available for greater limitations of flexion.  

DC 5261 provides that limitation of knee extension to 5 degrees is rated as noncompensable; limitation of knee extension to 10 degrees is rated as 10 percent disabling.  Ratings above 10 percent are available for greater limitations of extension. 

Painful motion is entitled to at least the minimum compensable rating.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors that are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59;  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain, on its own, does not constitute functional loss; it must cause functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 39-42 (2011).

In addition to ratings based on limitation of motion, a separate rating may be assigned for knee instability pursuant to DC 5257.  A 10 percent rating will be awarded for slight instability, a 20 percent rating will be awarded for moderate instability, and a 30 percent rating will be awarded for severe instability.  The words "slight," "moderate," and "severe" are not defined in the VA Schedule for Rating disabilities; rather than applying a mechanical formula, the Board must evaluate all of the evidence so that its decisions are equitable and just.  See 38 C.F.R. § 4.6.

Pursuant to DC 5258, a 20 percent rating is available for dislocation of semilunar cartilage.   Under DC 5259, a 10 percent rating may be awarded for removal of semilunar cartilage. 

Additional ratings are available for ankylosis of the knees (DC 5256), impairment of the tibia and fibula (DC 5262), and genu recurvatum (DC 5263).

ii.  Scars

Scars are evaluated pursuant to DCs 7800, 7801, 7802, 7804, and 7805.

Scars or disfigurement of the head, face, or neck are rated pursuant to DC 7800.  Scars, not of the head, face, or neck that are deep and nonlinear are rated pursuant to DC 7801.  

DC 7802 provides a 10 percent rating for scars that are nonlinear, superficial, and not located on the head, face, or neck, that are of an area or areas of 144 square inches or greater.  Note (1) to DC 7802 defines a superficial scar as one not associated with underlying soft tissue damage.  

Scars that are unstable or painful are rated pursuant to DC 7804.  A 10 percent rating is warranted for one or two scars that are unstable or painful.  Note (1) defines an unstable scar as one where there is frequent loss of covering of skin over the scar.  Note (2) states that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) states that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under this DC when applicable.

DC 7805 provides that scars should be evaluated pursuant to DCs 7800 through 7804 and adds that any disabling effect(s) not considered in those rating criteria should be evaluated under an appropriate DC.

C.  Analysis

The Veteran seeks an increased evaluation of his right knee and scar disabilities.  For the reasons that follow, the Board finds that an increased evaluation is warranted for his right knee; however, a compensable evaluation is not warranted for his scar.  

The Board will proceed by first evaluating the Veteran's right knee condition and then evaluating the scar.

i.  Knee

The Veteran's right knee currently has a 10 percent rating pursuant to DC 5257 for instability and a 10 percent rating pursuant to DC 5260 for noncompensable limitation of flexion with painful motion.  38 C.F.R. § 4.71a.

DCs 5260 & 5261 - Limitation of Flexion & Extension

The Board finds that a minimum 10 percent rating is warranted for the right knee on the basis of noncompensable flexion with painful motion.

Medical treatment records and examinations show that the Veteran's right knee flexion has been limited to no worse than 80 degrees and right knee extension has been limited to no worse than 5 degrees, including on repetition.  See January 2015 VA examination report.  Because flexion has not exceeded 45 degrees and extension has not exceeded 10 degrees, neither measurement has shown to be limited to a compensable level under DCs 5260 or 5261.  38 C.F.R. § 4.71a.  However, the September 2015 VA examination did objectively confirm painful motion and degenerative arthritis in the right knee; therefore, a single 10 percent rating is warranted pursuant to DC 5260 for noncompensable flexion with painful motion.  38 C.F.R. § 4.59.  This determination is consistent with the Veteran's present rating.  

As noted above, compensable ratings pursuant to DCs 5260 and 5261 are available where there is greater limitation of motion; however, the Veteran's right knee has not shown to meet these objective criterion.  The Board has considered whether such a rating may be warranted pursuant to DeLuca and Mitchell due to the Veteran's symptoms of pain, painful motion, weakness, fatigability, incoordination, varus deformity, reduced muscle strength, limitation with regard to ambulation, and flare-ups that cause a loss of balance and weakness of the right ankle and cause him to be unable to walk without a cane or need to sit; however, medical examiners have noted that while these effects do cause additional limitation of motion, they are unable to provide the degree of loss with any specificity as such a determination would be speculative in nature.  Given that the Veteran's flexion is shown to be 40 degrees more than the minimum compensable level for flexion and the Veteran's extension is shown to be 5 degrees more than the minimum compensable level for flexion, the Board finds that the preponderance of the evidence as to additional limitation of motion approximating flexion or extension to a compensable degree or greater does not weigh in the Veteran's favor.  There is no doubt to be resolved.  38 U.S.C.A. § 5017.  A higher rating is not warranted.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); see also 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a.

Thus, the evidence demonstrates that the criteria for a rating in excess of 10 percent based on noncompensable flexion with painful motion have not been met.  The Board, therefore, finds that a rating in excess of 10 percent pursuant to DC 5260 is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.59.  

DC 5257 - Recurrent Subluxation or Lateral Instability

The Board finds that a 20 percent rating is warranted for instability of the right knee pursuant to DC 5257.

Stability testing conducted during the March 2013 and January 2015 VA examinations revealed anterior instability and medial-lateral instability.  Both types of instability were recorded at "1+ (0-5 millimeters)."  The Veteran has also reported to experiencing his knee lock, pop, click, and give out.  December 2013 Progress Note; May 2010 Orthopedic Surgery Consult.  The Veteran is competent to report such readily observable symptoms and the Board finds his reports to be credible as there is no evidence to the contrary.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Caluza v. Brown, 7 Vet. App. 498 (1995).  Because the objective confirmation of instability is accompanied by additional symptoms of locking, popping, clicking, and giving out, the Board finds that the Veteran's right knee instability more nearly approximates "moderate," corresponding to a 20 percent rating pursuant to DC 5257.  38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a.  A higher 30 percent rating would be warranted for "severe" instability; however, the Board finds that such a rating is not warranted because the Veteran's instabilities were marked to be at the lowest "1+" level and the Board has already taken into consideration his other related-symptomatology in finding that it approximated a rating higher than "slight."

Thus, the evidence demonstrates that the Veteran's right knee instability more nearly approximates "moderate."  The Board, therefore, finds that a 20 percent rating, but no higher, is warranted for right knee instability.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.59.

Other DCs 

The Board has considered whether it may be appropriate to rate the Veteran's right knee disability under other DCs, but finds that no higher or additional evaluations are warranted.

DCs 5256, 5258, 5261, and 5263 provide ratings for ankylosis, dislocated cartilage, impairment of the tibula and fibula, and genu recurvatum, respectively.  38 C.F.R. § 4.71a.  The evidence shows that these symptoms are absent; therefore, separate ratings pursuant to these DCs are not warranted.

DC 5259 provides a rating for symptomatic removal of semilunar cartilage.  The Board finds that the Veteran did undergo a meniscectomy in 1963, and the residuals from this procedure have been determined to be frequent episodes of joint locking, pain, and an inability to walk or stand even a few feet.  See January 2015 VA examination report.  These symptoms, however, have already been considered in the separate ratings for limitation of motion and instability.  Accordingly, a separate rating pursuant to DC 5259 is not warranted due to the rules against pyramiding.  38 C.F.R. § 4.14.

ii.  Scars

The Veteran is currently assigned a noncompensable rating for his right knee scar, status post medial meniscectomy, pursuant to DC 7805.  In reviewing the evidence, the Board finds that the Veteran's scar is not painful or unstable and it is less than six square inches in size.  January 2015 VA examination report.  There is no evidence to the contrary.  

Where the rating schedule does not provide a zero percent evaluation for a DC, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  In this case, based on the scar's size, location, and lack of symptomatology, it does not meet the criteria for a compensable rating pursuant to the DCs for rating scars, DCs 7800-7805.  Accordingly, the Board finds that the right knee scar approximates a noncompensable rating.  38 C.F.R. §§ 4.31, 4.119, DC 7805.

iii.  Other Considerations

The Board notes that the Veteran's knee disability has progressed in severity throughout the course of the appeal; however, its symptoms have been stable enough for the Board to assign ratings that cover the entire period.  The evidence does not support the assignment of staged ratings for higher levels of disability.  Hart, 21 Vet. App. at 505.

The Board has also considered whether the Veteran's claim warrants referral for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b).  The Board notes that for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Accordingly, the Board finds that all findings and impairment (to include, limitation of motion, instability, popping, locking, clicking, giving out, pain and painful motion, tenderness, swelling and functional limitations in the Veteran's daily life) associated with the disability at issue are encompassed by the schedular criteria for the rating assigned.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations for the service-connected residuals of a right knee injury are adequate, both individually and in the aggregate.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

With regards to the right knee scar, the disability has shown to be asymptomatic.

Therefore, referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Lastly, the evidence of record reveals that the Veteran's knee disability impacts his occupational functioning in that it would likely limit or preclude him from participation in physical activities of employment.  See January 2015 VA examination report.  There is no indication, however, that the Veteran's knee disability, either individually or in combination with his other service-connected disabilities, would preclude him from employment completely.  Moreover, the Veteran has not raised such an allegation.  Accordingly, the Board finds that entitlement to a total disability rating has not been raised by the record and need not be referred for consideration.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

D.  Conclusion

In summary, the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's right knee disability on the basis of limitation of flexion with painful motion, and it also weighs against a compensable rating for his right knee scar.  There is no doubt to be resolved with those disabilities; higher ratings are not warranted.  With regards to the right knee instability, the preponderance of the evidence is in favor of an increased 20 percent rating.  A 20 percent rating, but no higher, is warranted for right knee instability.  


ORDER

A disability rating in excess of 10 percent for right knee medial meniscal tear, status post medial meniscectomy with moderately advanced osteoarthritis and scar, is denied.

Subject to the law and regulations governing payment of monetary benefits, a 20 percent rating for right knee instability is granted.

A compensable disability rating for right knee scar, status post medial meniscectomy, is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


